


Exhibit 10.1


AGREEMENT


This Agreement (this “Agreement”) is entered into effective as of August 7, 2014
(the “Effective Date”), by and between Cloud Peak Energy Logistics LLC, an
Oregon limited liability company (“CPEL”), and Coal Valley Resources, Inc., an
Alberta corporation (“CVRI”). CPEL and CVRI are referred to individually as a
“Party” and collectively as Parties”.


BACKGROUND


A.     CVRI and CPEL are individually parties to certain contracts with
Westshore Terminals Limited Partnership (“Westshore”) for coal unloading,
storage and vessel loading services at Westshore’s export terminal at Roberts
Bank, British Columbia (“Westshore Terminal”).


B.    CPEL desires to increase its contracted throughput capacity at Westshore
Terminal.


C.    Westshore Terminal currently lacks excess capacity.


D.     Westshore has indicated to CPEL that additional capacity could be
provided to CPEL if CVRI terminated its contract(s) with Westshore, and
Westshore has indicated its consent to such CVRI termination and increased
capacity to CPEL.


E.    CVRI agrees to terminate such contract(s) with Westshore in exchange for a
payment from CPEL, as contemplated by this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the various transactions set forth herein,
the Parties hereby agree as follows:


1.Payment. In consideration of the actions of CVRI as contemplated hereunder,
CPEL agrees to pay CVRI an amount equal to Thirty Seven Million Dollars
($37,000,000.00) in United States currency (the “Payment”). The Payment will be
made in a single lump sum by a wire transfer of immediately available funds, to
a bank account designated by CVRI, no later than 3 U.S. business days after the
Effective Date.


2.Representations. CVRI hereby represents and warrants to CPEL as of the date
hereof and as of the date of the Payment that (i) CVRI is the sole party to any
and all agreements (written, oral or otherwise) relating to CVRI’s or any of its
affiliates’ capacity or other dealings with the Westshore Terminal, (ii) no
affiliate of CVRI is a party to any such agreements, (iii) CVRI has executed an
agreement (“CVRI Termination Agreement”) with Westshore containing an
irrevocable, binding, and complete termination of all agreements for terminal
services at the Westshore Terminal and any other business dealings among CVRI
and its affiliates involving the Westshore Terminal effective no later than
January 1, 2015 and (iv) CVRI and all of its applicable affiliates have obtained
all board and other internal or third party approvals and consents to enter into
and consummate the transactions contemplated by this Agreement.





--------------------------------------------------------------------------------




3.Public Disclosures.


(a)Any press release or public statement issued at any time hereafter by a Party
or its affiliates concerning this Agreement or the transactions contemplated by
this Agreement will be subject to the prior approval of the other Party, which
consent shall not be unreasonably withheld or delayed.


(b)Nothing in this Section 3 shall prohibit a Party’s ability to make such
disclosures as are required, in the sole judgment of such Party, by applicable
law, including federal securities laws, rules or regulations or the requirements
of any exchange on which a Party’s (or its affiliate’s) securities may be
listed, quoted or traded, provided that the Party required, in its sole
judgment, to make such disclosure shall allow the other Party reasonable time to
review and comment on any such press release or other disclosure prior to the
issuance thereof.


4.Notices. All notices hereunder will be given in writing and will be deemed to
have been given (i) on the date of delivery, when delivered personally or by
overnight courier or sent by facsimile or when confirmed in a reply email if
sent electronically, or (ii) three U.S business days after being deposited in
the U.S. or Canadian mail, as certified, postage prepaid, and sent to the
address below (or to such other address designated by such Party in accordance
with this provision):


If to CPEL:
Cloud Peak Energy Logistics LLC
385 Interlocken Crescent, Suite 400
Broomfield, CO 80021
Attn: Sr. V.P - Business Development
Facsimile: 720-566-3092
If to CVRI:
Coal Valley Resources, Inc.
1100, 10123 - 99th Street
Edmonton, Alberta T5J 3H1
Attn: General Counsel
Facsimile: 780-420-5878



5.Assignment. Neither Party will assign this Agreement, in whole or in part,
without the prior written consent of the other Party, except that only a written
notice and not a prior written consent will be required for assignment to
wholly-owned affiliated entities. This Agreement will be binding upon and inure
to the benefit of the Parties hereto and their successors and permitted assigns.


6.Amendments and Waiver. No amendment to this Agreement will be effective unless
it is in writing and signed by both Parties. No waiver by either Party of any
term of this Agreement, in any one or more instances, will be deemed to be or
construed as a waiver of any other term of this Agreement. A waiver of any term
of this Agreement must be in writing and signed by the waiving Party.


7.Costs and Expenses. Each Party shall be responsible for its own costs and
expenses incurred in connection with the transactions contemplated by this
Agreement.


8.Counterparts. This Agreement may be executed by facsimile or by e-mail of a
signed Agreement to the other Party and in counterparts, all of which will be
considered one and

2

--------------------------------------------------------------------------------




the same agreement, and will become effective when counterparts have been signed
by each of the Parties and delivered to each other Party.


9.Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to such subject matter.


10.Further Assurances. If any further action is reasonably necessary to carry
out the purpose of this Agreement, then each Party will take such further action
(including the execution and delivery of further documents) as the other Party
reasonably requests to carry out such purpose.


11.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Colorado, without regard to conflicts-of-law
principles.


12.No Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their affiliates, successors and permitted assigns, and
nothing herein expressed or implied will give or be construed to give to any
person or entity, other than the Parties hereto and such affiliates, successors
and permitted assigns, any legal or equitable rights hereunder.


13.Specific Performance. Each of the Parties acknowledges that the other Party
would not have an adequate remedy at law for money damages in the event that any
of the covenants or agreements of the other Parties set forth in this Agreement
were not performed in accordance with its terms and therefore agrees that the
affected Party shall be entitled to specific performance or injunctive and other
equitable relief in addition to any other remedy to which it may be entitled, at
law or in equity.


* * * * *



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the Effective Date.




CLOUD PEAK ENERGY LOGISTICS LLC
 
 
By: /s/ Colin S. Marshall
Name: Colin S. Marshall
Title: President and Chief Executive Officer
 
 
 
 
COAL VALLEY RESOURCES, INC.
 
 
By: /s/ Lynette Stanley-Maddocks
Name: Lynette Stanley-Maddocks
Title: General Counsel






4